Citation Nr: 1647268	
Decision Date: 12/19/16    Archive Date: 12/30/16

DOCKET NO.  13-11 225	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disorder, to include as secondary to the service-connected left foot disability.

2.  Entitlement to service connection for a lung disorder, to include as due to in-service exposure to Chemical Warfare Materials (CWMs) and radiation. 

3.  Entitlement to service connection for kidney cysts, to include as due to in-service exposure to CWMs and radiation.

4.  Entitlement to service connection for nerve disorder of the upper and lower extremities, to include as due to in-service exposure to CWMs and radiation. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

R. Casadei, Counsel


INTRODUCTION

The Veteran served on active duty from July 1958 to July 1960.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a March 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

The issues on appeal were previously remanded in June 2015.

This appeal was processed using the Veterans Benefits Management System (VBMS).  In evaluating this case, the Board has also reviewed the "Virtual VA" system to ensure a complete assessment of the evidence.


FINDINGS OF FACT

1.  The Veteran has currently diagnosed degenerative arthritis of the lumbar spine.

2.  Degenerative arthritis of the lumbar spine was not chronic in service and did not manifest to a compensable degree within one year of service separation.

3.  Symptoms of degenerative arthritis of the lumbar spine have not been continuous since service separation.

4.  The Veteran's degenerative arthritis of the spine is not etiologically related to service.

5.  The Veteran's degenerative arthritis of the spine is not caused or aggravated by the service-connected left foot disability.

6.  The Veteran has been diagnosed with kidney cysts, lung disorder (right lung base nodule), and peripheral neuropathy of the arms and legs and lumbar radiculopathy.

7.  The Veteran's lung, kidney, and nerve disorders were not incurred in service and are not otherwise related to service, to include exposure to CMW.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a lumbar spine disorder, to include as secondary to the service-connected left foot disability, have not been met. 
38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2015).

2.  The criteria for service connection for kidney cysts, to include as due to in-service exposure to CWMs and radiation, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.303, 3.102 (2015).

3.  The criteria for service connection for a lung disorder, to include as due to in-service exposure to CWMs and radiation, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.303, 3.102 (2015).

4.  The criteria for service connection for a nerve disorder of the bilateral upper and lower extremities, to include as due to in-service exposure to CWMs and radiation, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.303, 3.102 (2015).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain. 

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103 (a) and 38 C.F.R. § 3.159 (b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. 

In a letter dated in June 2011, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by the Veteran and what evidence VA would obtain.  The notice included provisions for disability ratings and for the effective date of the claim. 

The Veteran's service treatment records, VA and private treatment records, and the Veteran's statements are associated with the claims file.  The Veteran was also afforded VA examinations in connection with his service connection claims in September 2014 (back), January 2016 (medical opinion for back disorder), and February 2016 (kidney, lung, and nerve disorders).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As discussed in detail below, the VA examinations and medical opinions and findings are adequate.  The VA nexus opinions provided considered all the pertinent evidence of record, the Veteran's statements, and provided complete rationales for the opinions stated. 

Significantly, the Veteran and his representative have not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Only "chronic disease[s]" listed under 38 C.F.R. § 3.309(a) (2015) are subject to the presumptive service connection provision of 38 C.F.R. § 3.303(b).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The U.S. Court of Appeals for Veterans Claims (Court) has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).
Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disability.  See 38 C.F.R. § 3.310(a).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  See 38 C.F.R. § 3.310(a); Harder v. Brown, 5 Vet. App. 183, 187 (1993).  The controlling regulation has been interpreted to permit a grant of service connection not only for disability caused by a service-connected disability, but for the degree of disability resulting from aggravation of a non-service-connected disability by a service-connected disability. See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment, including by a veteran.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner's opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection Analysis for Lumbar Spine Disorder

The Veteran contends that his back disorder is related to service, or alternatively, to his service-connected left foot disability.  The Veteran is currently service-connected for residuals of a left foot fracture evaluated as 10 percent disabling.

Initially, the Board finds that the Veteran has been diagnosed with degenerative arthritis of the spine and lumbar spondylosis.  See September 2014 VA spine examination report and August 2006 MRI report.  

Service treatment records are absent for any complaints, diagnoses, or treatment for a back disorder.  In the April 1960 service separation examination report, there were no findings or diagnosis of a back disability and a clinical evaluation of the Veteran's spine was normal.  In an April 1960 report of medical history, completed by the Veteran at service separation, he specifically checked "NO" as to having arthritis or a joint deformity.  He denied wearing a back brace and did not indicate any back issues at that time.  

The Board finds that such absence of findings or treatment for arthritis during service or at separation from service, in this context, is highly probative contemporaneous evidence that the Veteran did not have characteristic manifestations of arthritis during in service.  See Kahana v. Shinseki, No. 24 Vet. App. 428, 439 (2011) (citing Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (Lance, J., concurring) (VA may use silence in the service treatment records as evidence contradictory to a veteran's assertions if the service treatment records appear to be complete and the injury, disease, or symptoms involved would ordinarily have been recorded had they occurred).  For these reasons, the Board finds that the Veteran's arthritis of the lumbar spine was not chronic in service.

Further, the evidence demonstrates that symptoms of lumbar spine arthritis has not been continuous since service separation.  Although the Veteran is competent to report continuous symptoms, the Board finds his statements are outweighed by medical evidence of record.  For example, the Veteran was first diagnosed with arthritis if the spine in 2006.  Further, in an August 2006 initial evaluation from 
Dr. Z. C., the Veteran reported that he had back problems for about 20-25 years, which is more than 20 years following service separation in 1960.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim).  There is also no evidence that lumbar spine arthritis manifested within one year of service separation.

The Board acknowledges that symptoms are the essence of any evidence of continuity of symptomatology (Savage v. Gober, 10 Vet. App. 488, 496 (1997)); however, here, the Veteran filed another claim for service connection, but did not mention a lumbar spine disorder at any time prior to his December 2009.  For example, in December 2007, the Veteran filed a claim for service connection for a left foot disorder; however, he did not mention a lumbar spine disorder at that time. 
While inaction regarding filing a claim is not necessarily indicative of the absence of symptomatology, where, as here, a veteran takes action regarding other claims, it becomes reasonable to expect that the Veteran is presenting all issues for which he is experiencing symptoms that he believes are related to service.  The Veteran's inaction regarding a claim for a lumbar spine disorder, when viewed in the context of his action regarding his other claim for compensation, may reasonably be interpreted as indicative of the Veteran's belief that he did not sustain a lumbar spine disorder in service and a lack of lumbar spine symptomatology at the time he filed the other claims.  For these reasons, the Board finds that symptoms relating to a lumbar spine disorder were not continuous since service separation.

The Board further finds that the weight of the competent evidence of record demonstrates that the currently diagnosed lumbar spine disorder is not related to or caused by service or to the service-connected left foot disability.

The evidence includes a May 2010 private initial evaluation note from Dr. Z. C.  The Veteran was being seen for left foot drop and complaints of back pain.  Diagnoses included degenerative disc disease of the lumbar spine and left foot drop.  During the evaluation, the Veteran reported that he dropped something heavy on his foot during service, which he believed may have caused his back disorder.  
Dr. Z. C. indicated that he did not think this was the cause.  Instead, Dr. Z. C. informed the Veteran that it was probably a problem with the peroneal nerve near the knee or a back disorder from an injury to the sciatic nerve.  

In an August 2010 follow-up visit note from Dr. Z. C., it was indicated that the Veteran had arthritis, joint pain, and stiffness.  After performing a physical examination and EMG study, the Veteran was diagnosed with radiculopathy.  
Dr. Z. C. then noted that the Veteran's left foot disorder was related to his back problem (i. e., radiculopathy), rather than from the left foot fracture.  The Board finds that this evidence weighs against a finding that the Veteran's left foot disability caused or aggravated the Veteran's lumbar spine disorder.

The Veteran was also afforded a VA spine examination in September 2014.  The examiner diagnosed the Veteran with degenerative arthritis of the spine.  During the evaluation, the Veteran reported that he injured his left foot in service, which he maintained now affected his low back disorder.  The examiner performed a physical examination and opined that the Veteran's condition was "less likely than not (less than 50% probability) proximately due to or the result of the Veteran's service connected condition."  In support of this conclusion, the examiner noted that the Veteran sustained a fracture of the 4th and 5th distal phalanx of the left foot in 1960.  In an April 1960 Report of Medical History completed by the Veteran, he denied foot trouble.  The April 1960 Report of Medical Examination also showed a normal foot examination.  The examiner noted that the left foot fracture was an in-service condition that healed.  In 2006, the Veteran began to have evaluation for lower back pain and was found to have severe degenerative disease and spinal stenosis of the thoracolumbar spine with left foot drop.  He was also found to have electro-diagnostic evidence of a severe left and moderate right L5 and S1 lumbar radiculopathies and bilateral peripheral neuropathy, responsible for the left foot drop.  According to the examiner, these findings were separate conditions unrelated to the in-service left foot fracture that healed.

The September 2014 VA examiner did not provide an opinion as to whether the Veteran's currently diagnosed spine disorder was aggravated by the service-connected left foot disability.  The examiner also did not address whether the Veteran's spine disorder was directly related to service.

For these reasons, a supplemental medical opinion was obtained in January 2016.  The examiner reviewed the claims file and opined that it was less likely as not that the Veteran's spine disorder was aggravated (permanently worsened) by the service-connected left foot disability.  In support of this opinion, the examiner indicated that a review of a progress note dated in August 2006 showed that the Veteran presented for an Initial Evaluation with Dr. Z. C. with complaints of low back problems for about 20-25 years and left foot slapping for about the last 10 years.  Further, during military service the Veteran had a simple fracture of the 4th and 5th toes of the left foot that healed without surgical treatment.  At the time of discharge from the military, the Veteran did not have a left foot complaint.  Moreover, a review of the record showed that the Veteran had x-rays and MRI's of the lumbosacral spine and electrodiagnostic studies in 2006 and 2010 of the lower extremities which showed a condition of the lumbar spine causing the foot drop on the left and the bilateral leg pain.  Moreover, it was noted that the Veteran's lumbar
spine condition with bilateral radiculopathy with left foot drop was a separate condition unrelated to the in-service left 4th and 5th toe fractures that healed.

A medical opinion was obtained in February 2016 regarding the Veteran's nerve disorder.  Nonetheless, the examiner also indicated that, based on review of record, verbal history and current VA examination findings, the most likely etiology of the Veteran's lumbar spondylosis was related to the degenerative changes of aging, especially since recent cervical and thoracic radiographic studies indicate widespread spondylosis.  

The evidence also includes a statement dated in May 2013 from Dr. S. C.  The statement indicated that the Veteran had a severe left foot drop resulting in a limp, which required the use of a cane.  The Veteran was also noted to have chronic disabling pain in his legs and back.  According to Dr. S. C., these problems were the result of the prior left foot fracture.  The Board finds that Dr. S. C. did not provide a supporting rationale for the opinion rendered.  See Miller, 11 Vet. App. at 348 (a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record).  In other words, Dr. S. C. did not explain how the Veteran's left foot disability caused or aggravated his currently diagnosed lumbar spine disability.  As such, Dr. S. C.'s medical opinion lacks probative value.

The Board has also considered the Veteran's lay statements regarding his belief that his back disorder is related to service or to his service-connected left foot disability.  However, the Veteran does not have the requisite medical knowledge, training, or experience to be able to render a competent medical opinion regarding the cause of the medically complex disorder arthritis of the lumbar spine.  See Kahana v. Shinseki, 24 Vet. App. 428, 437 (2011) (recognizing ACL injury is a medically complex disorder that required a medical opinion to diagnose and to relate to service).  Arthritis is a medically complex disease processes because of its multiple etiologies, requires specialized testing to diagnose, and manifests symptomatology that may overlap with other disorders.  Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (holding that rheumatic fever is not a condition capable of lay diagnosis). 

Based on the evidence of record, the Board finds that the weight of the competent evidence is against a finding of relationship between the Veteran's current lumbar spine disorder and service.  There is no credible evidence of chronic symptoms of a lumbar spine disorder in service or continuous symptoms of a lumbar spine disorder after service.  The competent and probative evidence does not demonstrate nexus between service and the currently diagnosed lumbar spine disorders or to his service-connected left foot disability. 

For these reasons, the Board finds that a preponderance of the evidence is against the claim for service connection for a lumbar spine disorder, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102.

Preliminary Findings for Lung, Kidney, and Nerve Disorders

The Veteran has consistently maintained that he was exposed to CWMs, to include mustard gas, and radiation during service while stationed at Fort McClellan in 1953. He contends that his currently diagnosed kidney cysts, lung disorder (right lung base nodule), and nerve disorders are related to the in-service exposure. 

In this case, because the Veteran is not a "radiation-exposed veteran" as defined by 38 C.F.R. § 3.309 (d)(3) (2015) and because his claimed disabilities are not diseases presumptively service-connected for radiation-exposed veterans under 38 C.F.R. 
§ 3.309(d)(2) (2015), he does not qualify for presumptive service connection. However, direct service connection can be established under 38 C.F.R. § 3.303 (d) (2014) by showing that the disease was incurred during or aggravated by service without regard to the statutory presumptions.  See Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994).

The evidence includes a January 1998 article prepared for the U.S. Army Environmental Center titled "Final Environmental Baseline Survey Fort McClellan, Alabama."  Upon review, this environmental study demonstrates that an area called the Detection and Identification Area at Fort McClellan was "used from some time in the 1950s until 1972 for training in the detection and identification of CWM." The article further notes that the Agent Decontamination Training Area at Fort McClellan was used from an "unknown date prior to 1954 until 1973."  Training activities conducted there reportedly involved the decontamination of various CWMs, including "HD, L [Lewisite], and GB, as well as the decontamination solutions STB, DANC, and DS2." 

Since the most recent Board remand in June 2015, the RO has conceded exposure to CMW.  See February 18, 2016 document titled "VA 21-2507a Request for physical Examination."  Further, in a February 2016 VA examination, the examiner stated that potential exposures occurring at Fort McClellan included "radioactive compounds (cesium-137 and cobalt-60)."  As such, and based on the January 1998 article and the February 2016 VA examination, the Board finds that the Veteran was exposed to CWMs and radiation.  

Service Connection Analysis for a Lung Disorder

The Veteran contends that his currently diagnosed lung disorder (right lung base nodule) is related to the purported in-service CWM exposure.

Service treatment records are absent for any findings of a lung disorder.  In the April 1960 service separation examination report, there were no findings or diagnosis of a lung disability and a clinical evaluation of the Veteran's chest and lungs was normal.  In an April 1960 report of medical history, completed by the Veteran at service separation, he specifically checked "NO" as to having chronic cough or pain or pressure in his chest.  

A medical opinion was obtained in February 2016.  The VA examiner reviewed the claims file and cited to medical literature.  It was then opined that the Veteran's lung disorder was not at least as likely as not related to service, with specific consideration of exposure to any CWMs, radiation, or other chemicals in service.  In support of this opinion, the examiner noted that the Veteran's service separation examination report indicated no significant abnormalities, including pulmonary issues.  The associated chest X-ray was also normal.  This, according to the examiner, suggested no ongoing chronic or ongoing pulmonary conditions to suggest a chronic or ongoing condition.  Further, a CT scan of the abdomen and pelvis dated in February 2011 indicated bilateral pulmonary nodules.  This was
not within the first year after military separation.  

The February 2016 VA examiner also stated that potential exposures occurring at Fort McClellan included radioactive compounds (cesium-137 and cobalt-60),
chemical warfare agents (mustard gas and nerve agents), and airborne polychlorinated biphenyls (PCBs).  It was noted that radioactive cobalt and cesium exposure may result in acute radiation syndrome which includes nausea, vomiting,
diarrhea, bleeding, and rarely death.  High-level exposure could also result in pulmonary, cardiac, renal, hepatic, and skin changes.  Studies indicated that cobalt compounds were possibly carcinogenic to humans.  The examiner noted that the service treatment records did not indicate symptoms or treatments of an
acute radiation syndrome or symptoms or treatment for acute nerve gas exposure.

The February 2016 VA examiner further noted that pulmonary nodules were associated with neoplastic, inflammatory, infectious, congenital, cystic or progressive fibrotic etiologies.  It was explained that, since there had been no biopsy, the etiology of the Veteran's nodules was speculative, especially since the nodules appeared to be stable on serial radiological studies, and since the PFT study
was normal and did not indicate any significant underlying or additional functional pulmonary disease process.

In sum, the examiner noted that there were alternative etiologies for the Veteran's
lung condition, which were the most likely explanation for any lung symptomatology and disability.  The lung condition did not develop in-service
or within the first year after separation from active duty.  The Veteran's records also did not indicate that any exposure to any CWMs, radiation, or other chemicals in-service produced any acute conditions.  Therefore, the examiner opined that the majority of evidence supported a finding that it was not at least as likely as not that a relationship existed between the Veteran's diagnosed pulmonary condition, with specific consideration of exposure to any CWMs, radiation, or other chemicals in service.
The Board has also considered the Veteran's lay statements regarding his belief that his lung disorder is related to service.  However, the Veteran does not have the requisite medical knowledge, training, or experience to be able to render a competent medical opinion regarding the cause of the medically complex disorder lung base nodules.  See Kahana v. Shinseki, 24 Vet. App. 428, 437 (2011) (recognizing ACL injury is a medically complex disorder that required a medical opinion to diagnose and to relate to service).  Lung disorders are medically complex disease processes because of their multiple possible etiologies, require specialized testing to diagnose, and manifest symptomatology that may overlap with other disorders.  Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (holding that rheumatic fever is not a condition capable of lay diagnosis). 

Based on the evidence of record, the Board finds that the weight of the competent evidence is against a finding of relationship between the Veteran's current lung disorder and service.  For these reasons, the Board finds that a preponderance of the evidence is against the claim for service connection for a lung disorder, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102.

Service Connection Analysis for a Kidney Disorder

The Veteran contends that his currently diagnosed kidney disorder (cysts) is related to the purported in-service exposure.

Service treatment records are absent for any findings of a kidney disorder.  In the April 1960 service separation examination report, there were no findings or diagnosis of a kidney disability.  In an April 1960 report of medical history, completed by the Veteran at service separation, he did not indicate any kidney disorder or related symptoms.  

A medical opinion was obtained in February 2016.  The examiner opined that it was not at least as likely as not that a relationship existed between the Veteran's diagnosed renal condition and service, to include specific consideration of exposure
to any CWMs, radiation, or other chemicals in service.  In support of this opinion, the examiner stated that service treatment records were silent for any renal issues, complaints, or diagnosis.  Further, at service separation, the Veteran had no significant abnormalities and the associated urinalysis was normal.  The Veteran was first diagnosed with a renal cyst in August 2006 during a  lumbar MRI.  In February 2011, the Veteran was found to have bilateral renal masses.  This evidence did not indicate that these diagnoses were made within the first year of service sporation.  

Again, the February 2016 VA examiner indicated that potential exposures occurring at Fort McClellan included radioactive compounds (cesium-137 and cobalt-60), chemical warfare agents (mustard gas and nerve agents), and airborne polychlorinated biphenyls (PCBs).

The examiner also indicated that simple cysts were usually acquired conditions
which occurred in 25 percent of people older than 40 years.  While the etiology was not completely understood, tubule obstruction, altered renal blood supply, tubule diverticular disease, and genetics could all lead to increased proliferation
of tubular epithelium, abnormalities in tubular cilia, and excessive fluid secretion resulting in cyst formation.  Common causes of chronic renal disease were noted to include diabetes mellitus, hypertension, glomerulonephritis, polycystic
kidney disease, urinary tract obstruction radiographic and NSAID use.  In this case, it was noted that the Veteran had a history of hypertension, BPH requiring
TURP, and long NSAID use, and the Veteran's CKD were likely to be a combination of these conditions.  Since there were alternative etiologies for the Veteran's renal condition, the examiner stated that these alternative etiologies were the most likely explanation for the Veteran's renal symptomatology and disability.
In sum, the renal condition did not develop in-service or within the first year after separation from active duty.  The Veteran's records did not indicate that any exposure to any CWMs, radiation, or other chemicals in-service produced any
acute conditions, and therefore unlikely they would result in a chronic long-term nerve disability.

The Board has also considered the Veteran's lay statements regarding his belief that his kidney disorder is related to service.  However, the Veteran does not have the requisite medical knowledge, training, or experience to be able to render a competent medical opinion regarding the cause of the medically complex disorder of kidney cysts and related disorders.  See Kahana v. Shinseki, 24 Vet. App. 428, 437 (2011) (recognizing ACL injury is a medically complex disorder that required a medical opinion to diagnose and to relate to service).  Renal disorders are medically complex disease processes because of their multiple possible etiologies, require specialized testing to diagnose, and manifest symptomatology that may overlap with other disorders.  Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (holding that rheumatic fever is not a condition capable of lay diagnosis). 

Based on the evidence of record, the Board finds that the weight of the competent evidence is against a finding of relationship between the Veteran's current kidney disorder and service.  For these reasons, the Board finds that a preponderance of the evidence is against the claim for service connection for a kidney disorder, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R.  3.102.

Service Connection Analysis for a Nerve Disorder (Arms and Right Leg)

The Veteran contends that his currently diagnosed nerve disorder of the upper and lower extremities is related to the purported in-service chemical exposure.

Service treatment records are absent for any findings of a nerve disorder.  In the April 1960 service separation examination report, there were no findings or diagnosis of a nerve disability, to include neuropathy or radiculopathy.  In an April 1960 report of medical history, completed by the Veteran at service separation, he did not indicate any nerve disorder or related symptoms.  

The evidence includes an August 2010 treatment note from Dr. Z. C.  It was noted that an EMG showed radiculopathy.  Dr. Z. C. then noted that the Veteran's radiculopathy was due to a back problem.
The evidence also includes a private medical evaluation from Dr. S. O. dated in August 2010.  The report noted that the Veteran had undergone an EMG/nerve conduction study of the lower extremities, which revealed electrodiagnostic evidence of a moderate mixed motor and sensory axonal polyneuropathy with superimposed chronic severe left and moderate right L5-S1 radiculopathies.  
Dr. S. O. then noted that the Veteran's symptoms were multifactorial in nature with evidence of peripheral neuropathy, "possibly secondary to toxic exposure to chemical agents in the past with superimposed chronic severe left and moderate right L5 and S1 radiculopathies."

The Board finds that the medical opinion from Dr. S. O. is speculative and lacks probative value because the opinion expressed the relationship as possible, rather than probable.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (A medical statement using the term "could," or in the moving party's case, "may" or "possibly," without supporting clinical data or other rationale, is too speculative in order to provide the degree of certainty required for medical nexus evidence.)  See also Warren v. Brown, 6 Vet. App. 4, 6 (1993) (doctor's statement framed in terms such as "could have been" is not probative).

The evidence also includes a December 2012 statement from Dr. S. C., where it was noted that the Veteran had been a patient since April 2012.  It was indicated that the Veteran was exposed to chemicals and radiation during service and also had sustained a let foot fracture during service.  Dr. S. C. then indicated that the Veteran had chronic weakness and neuropathy of both legs.  His left foot drop and sensory impairment (neuropathy) were noted to be "directly related to his injury and exposures during his military service."  In a May 2013 statement, Dr. S. C. indicated that the Veteran's neuropathy pain in his legs were exacerbated by biologic agents and radiation during service.  

The evidence also includes May 2013 and November 2014 statements from a neurologist (Dr. S.O.), where it was noted that the Veteran had been a patient since April 2013.  It was noted that the Veteran suffered from a severe left foot drop which significantly affected his ability to ambulate requiring the usage of a walker/wheelchair.  Further, during service, the Veteran was in the military chemical unit and was exposed to multiple chemical agents including mustard gas and chlorine.  During that time, a fire extinguisher also fell on his left foot resulting in fractures involving the distal digits.  Thereafter, EMG/nerve conduction studies of the lower extremities revealed electrodiagnostic evidence of a moderate mixed motor and sensory axonal polyneuropathy.  Dr. S. O. then opined that the Veteran's peripheral neuropathy was "attributed to toxic exposure to chemical agents superimposed with effects of amiodarone and chronic severe left and moderate right L5 and S1 radiculopathies."

The Board finds that the statements made from Dr. S. C. and Dr. S. O. did not provide supporting rationales for the opinions rendered.  See Miller, 11 Vet. App. at 348 (a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record).  In other words, these doctors did not explain how the Veteran's bilateral lower extremity neuropathy was caused by exposure to chemicals in service or to the in-service left foot injury.  As such, these medical opinions lack probative value.

A VA medical opinion was obtained in February 2016.  The examiner opined that it was not at least as likely as not that a relationship existed between the Veteran's diagnosed nerve condition and service, to include specific consideration of exposure
to any CWMs, radiation, or other chemicals in service.  In support of this opinion, the examiner stated that service treatment records were silent for a nerve disorder.  During his separation medical examination, there were no abnormalities found relating to a nerve disorder.  In August 2006, the Veteran was diagnosed with lumbar spondylosis and DDD and DJD.  The examiner also reviewed the medical opinions from the private physicians (discussed in detail above).  It was also noted that causes of peripheral neuropathy included alcoholism, autoimmune and connective-tissue inflammatory diseases, diabetes, hypothyroidism, heavy metals, medication including chemotherapy drugs, infections, genetic disorders, trauma or nerve compression, Vitamin deficiencies, renal and liver disorders.  In sum, and based on review of record, verbal history and current VA examination findings, the examiner opined that the most likely etiology of the Veteran's spondylosis in this Veteran was related to the degenerative changes of aging, especially since
recent cervical and thoracic radiographic studies indicate widespread spondylosis.  
Further, radiculopathy resulted from nerve root impingement and/or inflammation that had progressed enough to cause neurologic symptoms in the areas that are supplied by the affected nerve.  Radiographic and electrodiagnostic studies indicated that the Veteran had a bilateral lower extremity peripheral radiculopathy, and the left radiculopathy was causing the left foot drop.  The examiner then stated that there were alternative etiologies for the Veteran's bilateral upper and lower extremity nerve conditions, which were the most likely explanation for the Veteran's nerve symptomatology and disability.  The Veteran's condition did not develop in-service or within the first year after separation from active duty.  Studies and the Veteran's records also did not indicate that exposure to any CWMs, radiation, or other chemicals in-service that produced any acute conditions, and therefore unlikely that they would result in a chronic long-term nerve disability.

The Board finds the February 2016 VA medical opinion, which weighs against the Veteran's claim, to be probative as to the etiology of the Veteran's nerve disorder.  The examiner reviewed the claims file, discussed the private medical evidence in detail, cited to relevant medical literature, and provided a rationale for the opinions stated.

The Board has also considered the Veteran's lay statements regarding his belief that his nerve disorder is related to service.  However, the Veteran does not have the requisite medical knowledge, training, or experience to be able to render a competent medical opinion regarding the cause of the medically complex nerve disorders.  See Kahana v. Shinseki, 24 Vet. App. 428, 437 (2011) (recognizing ACL injury is a medically complex disorder that required a medical opinion to diagnose and to relate to service).  Nerve disorders are medically complex disease processes because of their multiple possible etiologies, require specialized testing to diagnose, and manifest symptomatology that may overlap with other disorders.  Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (holding that rheumatic fever is not a condition capable of lay diagnosis). 

Based on the evidence of record, the Board finds that the weight of the competent evidence is against a finding of relationship between the Veteran's current nerve disorder and service.  The competent and probative evidence does not demonstrate nexus between service and the currently diagnosed nerve disorders.  For these reasons, the Board finds that a preponderance of the evidence is against the claim for service connection for a nerve disorder of the arms or legs, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 
38 C.F.R. § 3.102.


ORDER

Service connection for a lumbar spine disorder, to include as secondary to the service-connected left foot disability, is denied.

Service connection for a lung disorder, to include as due to in-service exposure to CWMs and radiation, is denied. 

Service connection for kidney cysts, to include as due to in-service exposure to CWMs and radiation, is denied.

Service connection for nerve disorder of the upper and lower extremities, to include as due to in-service exposure to CWMs and radiation is denied.




______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


